G. H. A. KUNST, Judge.
On the 3 day of July, 1944, the operator of respondent’s shovel 625-13 negligently left the shovel parked in* an unsafe position at the intersection of S bridge at Peter’s Run, in Ohio county, West Virginia. The brakes of the shovel became released and the shovel ran downhill two hundred feet striking claimant’s bus which was parked waiting for passengers.
Claim is made for $255.86, the cost of repairing the damage to the bus.
Respondent recommends and the attorney general approves its payment.
An award is made for two hundred fifty-five dollars and eighty-six cents ($255.86) is made to claimant.